In an action to recover damages for personal injuries sustained by the infant plaintiff and by her father for medical expenses and loss of services, plaintiffs appeal from an order denying their motion (a) to vacate a prior order which deferred the trial to September 17, 1956, and (b) to restore the action to its normal place on the General Jury Calendar. Order reversed, without costs, and motion granted, without costs. The record discloses facts that appeared subsequent to the making of the order of deferment which, in the interests of justice, require restoration of the cause to the General Calendar. (Kings County Supreme Court Rules, rule 2, subd. [bb], par. [6].) Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.